Landis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise represented by the items marked “S” and initialed VWJ by V. W. Johnson on the invoices accompanying the entries covered by the protests enumerated in the Schedule of Cases annexed hereto and made a part hereof, and assessed with duty at 10$ per dozen pieces plus 45% ad valorem under Item 533.73 of the Tariff Schedules of the United States as household ware of nonbone chinaware or subporcelain, chiefly used for preparing, serving, or storing food or beverages, not available in specified sets, and claimed to be properly classifiable at 45% ad valorem under Item 534.94 of said Schedules as ornamental articles of nonbone chinaware or sub-porcelain, not specially provided for, consist of chinaware cups and saucers which do not contain 25% or more of calcined bone and which are not, in fact, chiefly used for preparing, serving, or storing food or beverages, or food or beverage ingredients, but are chiefly used as souvenir articles.
2. That the protests are limited to the items marked with the letter “S” as aforesaid, and to the claim that such articles are properly classifiable as ornamental articles of nonbone chinaware under Item 534.94 of the Tariff Schedules of the United States, and abandoned as to all other items and all other claims, and that the protests be submitted on this stipulation.
Accepting this stipulation as a statement of facts, we hold that the cups and saucers, represented by the items marked with the letter “S” and initialed by the commodity specialist on the invoices covered by the entries and protests recited in schedule A, attached hereto and made a part hereof, consist of decorated chinaware, other than table*202ware, not containing 25 per centum or more of calcined bone, dutiable at 45 per centum ad valorem under TSUS item 534.94.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled
Judgment will be entered accordingly.